 



Exhibit 10.3
FOUNDRY NETWORKS, INC.
CHANGE OF CONTROL SEVERANCE AGREEMENT
     This Change of Control Severance Agreement (the “Agreement”) is made and
entered into by and between                      (“Executive”) and Foundry
Networks, Inc. (the “Company”), effective as of December 5, 2007 (the “Effective
Date”).
RECITALS
     1. It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control. The
Board of Directors of the Company (the “Board”) recognizes that such
consideration can be a distraction to Executive and can cause Executive to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication and objectivity of Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined herein) of the Company.
     2. The Board believes that it is in the best interests of the Company and
its stockholders to provide Executive with an incentive to continue his or her
employment and to motivate Executive to maximize the value of the Company upon a
Change of Control for the benefit of its stockholders.
     3. The Board believes that it is imperative to provide Executive with
certain severance benefits upon Executive’s termination of employment in
Connection a Change of Control. These benefits will provide Executive with
enhanced financial security and incentive and encouragement to remain with the
Company notwithstanding the possibility of a Change of Control.
     4. Certain capitalized terms used in the Agreement are defined in Section 6
below.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the parties hereto agree as follows:
     1. Term of Agreement. This Agreement will have a term of three (3) years
commencing on the Effective Date and ending on the third anniversary of the
Effective Date (the “Expiration Date”), and if not amended or renewed by the
Board prior to the Expiration Date, this Agreement shall terminate automatically
on such Expiration Date. Notwithstanding the foregoing, the Company agrees that
after the second anniversary of the Effective Date, the Compensation Committee
of the Board (the “Committee”) shall undertake to review the Agreement and the
benefits provided thereunder in good faith, with the assistance of the Company’s
outside advisors and compensation consultants, in order to ascertain, based upon
the then current market conditions or any other factors deemed relevant by the
Board and the Committee, the appropriateness of continuing the Agreement after
the Expiration Date or whether it would be more appropriate for the Company and
its stockholders to amend or terminate the Agreement as of the Expiration Date.

 



--------------------------------------------------------------------------------



 



     2. At-Will Employment. The Company and Executive acknowledge that
Executive’s employment is and will continue to be at-will, as defined under
applicable law. If Executive’s employment terminates for any reason, including
(without limitation) any termination not otherwise in Connection with a Change
of Control, Executive will not be entitled to any payments, benefits, damages,
awards or compensation other than as provided by this Agreement.
     3. Severance Benefits.
          (a) Involuntary Termination in Connection with a Change of Control. If
in Connection with a Change of Control (i) Executive terminates his or her
employment with the Company (or any parent, subsidiary or successor of the
Company) for “Good Reason” (as defined herein) or (ii) the Company (or any
parent, subsidiary or successor of the Company) terminates Executive’s
employment without “Cause” (as defined herein) and Executive signs and does not
revoke the release of claims required by Section 4, Executive will receive the
following severance benefits from the Company:
               (i) Severance Payment. Executive will receive a single lump sum
payment of severance pay (less applicable withholding taxes) equal to twelve
(12) months of Executive’s annual base salary (as in effect immediately prior to
(A) the Change of Control, or (B) Executive’s termination, whichever is
greater).
               (ii) Equity Awards. One hundred percent (100%) of Executive’s
then outstanding and unvested awards relating to the Company’s common stock
(whether stock options, stock appreciation rights, shares of restricted stock,
restricted stock units, or otherwise (collectively, the “Equity Awards”)) as of
the date of Executive’s termination of employment will become vested and will
otherwise remain subject to the terms and conditions of the applicable Equity
Award agreement. In addition, the post-termination exercise period for any
outstanding stock option and/or stock appreciation right shall be extended so as
to terminate on the first to occur of (1) twelve (12) months from the date of
Executive’s termination, or (2) the stock option and/or stock appreciation
rights original term expiration (e.g., the awards original ten (10) year
expiration date). Notwithstanding the foregoing, if (A) in a Change of Control
the acquirer refuses to assume Executive’s Equity Awards and/or refuses to
substitute such Equity Awards with equivalent awards reflecting acquirer’s
stock, or (B) in a Change of Control where the acquirer is not a publicly traded
corporation as defined in Section 162(m)(2) of the Code (regardless of whether
or not such acquirer is willing to assume the Equity Awards), then one hundred
percent (100%) of Executive’s Equity Awards outstanding as of the Change of
Control will become vested immediately prior to the effective date of the Change
of Control.
               (iii) Benefits. The Company agrees to reimburse Executive for the
same level of health coverage and benefits as in effect for Executive on the day
immediately preceding the date of termination; provided, however, that
(1) Executive constitutes a qualified beneficiary, as defined in
Section 4980(B)(g)(1) of the Internal Revenue Code of 1986, as amended; and
(2) Executive elects continuation coverage pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), within the time period
prescribed pursuant to COBRA. The Company will continue to reimburse Executive
for continuation coverage through the earlier of (A) the date twelve (12) months
after the termination date, or (B) the date upon which

-2-



--------------------------------------------------------------------------------



 



Executive and Executive’s eligible dependents become covered under similar
plans. Executive will thereafter be responsible for the payment of COBRA
premiums (including, without limitation, all administrative expenses) for the
remaining COBRA period.
               (iv) Personal Computer. The Company agrees, if Executive so
desires, to transfer possession and title to the Executive of the Company
provided personal computer and cellular phone and/or other mobile e-mail device
used by Executive as of the date of termination. The Company also will agree to
transfer and/or provide to Executive the applicable software licenses for all
current software applications installed on the Company provided personal
computer.
               (v) Additional Entitlements. Executive will also receive:
(i) unpaid base salary through the date of termination; (ii) an additional
payment equal to the current year’s annual incentive pro-rated to the date of
termination, with such pro-rated amount to be calculated by multiplying the
current year’s target incentive level by a fraction with a numerator equal to
the number of days between the start of the current fiscal year and the date of
termination and a denominator equal to 365; (iii) Executive’s accrued and unused
vacation time, if any, through the date of termination; and (iv) other payments
and benefits, if any, in accordance with applicable plans, programs and other
arrangements of the Company. The payments to be made pursuant to clauses
(i) through (iv) above shall be made in a single cash lump sum by no later than
ten (10) business days following Executive’s termination date.
          (b) Timing of Severance Payments. Unless otherwise required pursuant
to Section 10 of this Agreement, the Company will pay the severance payments and
benefits, as applicable, specified in Section 3(a) of this Agreement, in a lump
sum as soon as practicable following the date of termination. If Executive
should die before all of the severance amounts have been paid, such unpaid
amounts will be paid in a lump-sum payment (less any withholding taxes) to
Executive’s designated beneficiary, if living, or otherwise to the personal
representative of Executive’s estate.
          (c) Terminations Other Than in Connection with a Change of Control. If
Executive’s employment with the Company terminates for any reason other than
those provided for in Section 3 of this Agreement, then Executive will not be
entitled to receive severance or other benefits except for those (if any) as may
then be established under the Company’s then existing severance and benefits
plans and practices or pursuant to other written agreements with the Company,
including, without limitation, any equity award agreement.
          (d) Disability; Death. If the Company terminates Executive’s
employment as a result of Executive’s Disability, or Executive’s employment
terminates due to his or her death, then Executive will not be entitled to
receive severance or other benefits except for those (if any) as may then be
established under the Company’s then existing written severance and benefits
plans and practices or pursuant to other written agreements with the Company,
including, without limitation, any equity award agreement.
          (e) Exclusive Remedy. In the event of a termination of Executive’s
employment in Connection with a Change of Control, the provisions of this
Section 3 are intended to be and are exclusive and in lieu of any other rights
or remedies to which Executive or the Company may

-3-



--------------------------------------------------------------------------------



 



otherwise be entitled, whether at law, tort or contract, in equity, or under
this Agreement. Executive will be entitled to no benefits, compensation or other
payments or rights upon termination of employment other than those benefits
expressly set forth in this Section 3, except as may be provided in any Equity
Award agreement.
     4. Conditions to Receipt of Severance.
          (a) Release of Claims Agreement. The receipt of any severance or other
benefits pursuant to Section 3 will be subject to Executive signing and not
revoking a release of claims agreement in substantially the form attached as
Exhibit A, but with any appropriate reasonable modifications, reflecting changes
in applicable law, as is necessary to provide the Company with the protection it
would have if the release of claims were executed as of the Effective Date. No
severance or other benefits will be paid or provided until the release of claims
agreement becomes effective, and any severance amounts or benefits otherwise
payable between the date of Executive’s termination and the date such release
becomes effective shall be paid on the effective date of such release.
Notwithstanding the foregoing, or any provision of this Agreement to the
contrary, the release of claims agreement must be signed by March 15th of the
year following the year of Executive’s termination of employment.
          (b) Non-solicitation. The receipt of any severance or other benefits
pursuant to Section 3 will be subject to Executive’s compliance with the one
(1) year non-solicitation requirements of Section 16 of the Company’s
Proprietary Information and Inventions Agreement (the “Proprietary Agreement”).
          (c) Non-disparagement. During the twelve (12) month period beginning
on the date of Executive’s termination, Executive will not knowingly and
materially disparage, criticize, or otherwise make any derogatory statements
regarding the Company. During the twelve (12) month period beginning on the
Executive’s termination date, the Company will not knowingly and materially
disparage, criticize, or otherwise make any derogatory statements regarding
Executive. Notwithstanding the foregoing, nothing contained in this Agreement
will be deemed to restrict Executive, the Company or any of the Company’s
current or former officers and/or directors from (1) providing information to
any governmental or regulatory agency (or in any way limit the content of any
such information) to the extent they are requested or required to provide such
information pursuant to applicable law or regulation or (2) enforcing his or its
rights pursuant to this Agreement.
          (d) Other Requirements. Executive’s receipt of any payments or
benefits under Section 3 will be subject to Executive continuing to comply with
the terms of any form of confidential information agreement and the provisions
of this Section 4.
          (e) No Duty to Mitigate. Executive will not be required to mitigate
the amount of any payment contemplated by this Agreement, nor will any earnings
that Executive may receive from any other source reduce any such payment.
     5. Limitation on Payments. In the event that the severance and other
benefits provided for in this Agreement or otherwise payable to Executive
(i) constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) and

-4-



--------------------------------------------------------------------------------



 



(ii) but for this Section 5, would be subject to the excise tax imposed by
Section 4999 of the Code, then Executive’s severance benefits under Section 3
will be either:
(a) delivered in full, or
(b) delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. Unless the Company and
Executive otherwise agree in writing, any determination required under this
Section 5 will be made in writing by the Company’s independent public
accountants immediately prior to Change of Control (the “Accountants”), whose
determination will be conclusive and binding upon Executive and the Company for
all purposes. For purposes of making the calculations required by this
Section 5, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and Executive will furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this Section. The Company will bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 5.
     6. Definition of Terms. The following terms referred to in this Agreement
will have the following meanings:
          (a) Cause. For purposes of this Agreement, “Cause” will mean:
               (i) Executive’s willful and continued failure to perform the
duties and responsibilities of his position (other than as a result of
Executive’s illness or injury) after there has been delivered to Executive a
written demand for performance from the Board which describes the basis for the
Board’s belief that Executive has not substantially performed his duties and
provides Executive with thirty (30) days to take corrective action;
               (ii) Any material act of personal dishonesty taken by Executive
in connection with his responsibilities as an employee of the Company with the
intention that such action may result in the substantial personal enrichment of
Executive;
               (iii) Executive’s conviction of, or plea of nolo contendere to, a
felony that the Board reasonably believes has had or will have a material
detrimental effect on the Company’s reputation or business;
               (iv) A willful breach of any fiduciary duty owed to the Company
by Executive that has a material detrimental effect on the Company’s reputation
or business;
               (v) Executive being found liable in any Securities and Exchange
Commission or other civil or criminal securities law action (regardless of
whether or not Executive

-5-



--------------------------------------------------------------------------------



 



admits or denies liability), which the Board determines, in its reasonable
discretion, will have a material detrimental effect on the Company’s reputation
or business;
               (vi) Executive entering any cease and desist order with respect
to any action which would bar Executive from service as an executive officer or
member of a board of directors of any publicly-traded company (regardless of
whether or not Executive admits or denies liability);
               (vii) Executive (A) obstructing or impeding; (B) endeavoring to
obstruct or impede, or (C) failing to materially cooperate with, any
investigation authorized by the Board or any governmental or self-regulatory
entity (an “Investigation”). However, Executive’s failure to waive
attorney-client privilege relating to communications with Executive’s own
attorney in connection with an Investigation will not constitute “Cause”; or
               (viii) Executive’s disqualification or bar by any governmental or
self-regulatory authority from serving in Executive’s position with the Company,
if (A) the disqualification or bar continues for more than thirty (30) days, and
(B) during that period the Company uses its commercially reasonable efforts to
cause the disqualification or bar to be lifted. While any disqualification or
bar continues during Executive’s employment, Executive will serve in the
capacity contemplated by this Agreement to whatever extent legally permissible
and, if Executive’s employment is not permissible, Executive will be placed on
administrative leave (which will be paid to the extent legally permissible).
Other than for a termination pursuant to Section 6(a)(iii), Executive shall
receive notice and an opportunity to be heard before the Board with Executive’s
own attorney before any termination for Cause is deemed effective.
Notwithstanding anything to the contrary, the Board may immediately place
Executive on administrative leave (with full pay and benefits to the extent
legally permissible) and suspend all access to Company information, employees
and business should Executive wish to avail himself of his opportunity to be
heard before the Board prior to the Board’s termination for Cause. If Executive
avails himself of his opportunity to be heard before the Board, (A) the Board
may, in its sole and absolute discretion, provide Executive with reasonable
access to Company information and employees in order to help Executive prepare
for the opportunity to be heard before the Board, (B), however, if Executive
then fails to make himself available to the Board within ten (10) business days
of such request to be heard, the Board may thereafter cancel the administrative
leave and terminate Executive for Cause.
          (b) Change of Control. For purposes of this Agreement, “Change of
Control” shall mean the occurrence of any of the following events:
               (i) Any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
becomes the “beneficial owner” (as defined in Rule 13d-3 of the Exchange Act),
directly or indirectly, of securities of the Company representing more than
fifty percent (50%) of the total voting power represented by the Company’s then
outstanding voting securities; or

-6-



--------------------------------------------------------------------------------



 



               (ii) The consummation of the sale or disposition by the Company
of all or substantially all of the Company’s assets; or
               (iii) A change in the composition of the Board occurring within a
one-year period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” means directors who either (A) are
Directors as of the effective date of this Agreement, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Directors at the time of such election or nomination (but will
not include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company); or
               (iv) The consummation of a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or its parent) at least
fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation.
          (c) Disability. For purposes of this Agreement, “Disability” shall
mean a condition of Executive whereby Executive either: (i) is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months, or
(ii) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under a
long-term disability plan, if any, covering employees of the Company.
          (d) Good Reason. For purposes of this Agreement, “Good Reason” means
the occurrence of any of the following, without Executive’s express written
consent:
               (i) A significant reduction of Executive’s responsibilities and
duties, relative to Executive’s responsibilities and duties in effect
immediately prior to such reduction, provided, however, that a reduction in
responsibilities, or a change in duties, by virtue of the Company being acquired
and made part of another entity (as, for example, when the chief executive
officer of the Company remains as the senior executive officer of a division or
subsidiary of the acquirer which division or subdivision either contains
substantially all of the Company’s business or is of a comparable size), shall
not be considered “Good Reason” for purposes of this Agreement;
               (ii) A material and significant reduction in Executive’s base
salary or target annual incentive as in effect immediately prior to such
reduction other than pursuant to a reduction that also is applied to
substantially all other executive officers of the Company and which reduction
reduces the base salary and/or target annual incentive by a percentage reduction
that is no greater than 10%;

-7-



--------------------------------------------------------------------------------



 



               (iii) The relocation of Executive to a facility or location more
than thirty-five (35) miles from his primary place of employment;
               (iv) Any purported termination of the Executive’s employment for
“Cause” without first satisfying the procedural protections, as applicable,
required by the definition of “Cause” in this Agreement; or
               (v) The failure of the Company to obtain the assumption of this
Agreement by a successor and/or acquirer and an agreement that Executive will
retain the substantially similar responsibilities in the acquirer or the merged
or surviving company as he had prior to the transaction.
The notification and placement of Executive on administrative leave pending a
potential determination by the Board that Executive may be terminated for Cause
shall not constitute Good Reason for purposes of this Agreement.
Executive will not resign for Good Reason without first providing the Company
with written notice within sixty (60) days of the event that Executive believes
constitutes “Good Reason” specifically identifying the acts or omissions
constituting the grounds for Good Reason and a reasonable cure period of not
less than thirty (30) days following the date of such notice.
          (e) In Connection with a Change of Control. For purposes of this
Agreement, a termination of Executive’s employment with the Company is “in
Connection with a Change of Control” if Executive’s employment is terminated
within either (A) three (3) months prior to the consummation of a Change of
Control, or (B) twelve (12) months following a Change of Control.
          (f) Section 409A Limit. For purposes of this Agreement, “Section 409A
Limit” will mean the lesser of two (2) times: (i) Executive’s annualized
compensation based upon the annual rate of pay paid to Executive during the
Company’s taxable year preceding the Company’s taxable year of Executive’s
termination of employment as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Internal Revenue Code for
the year in which Executive’s employment is terminated.
     7. Successors.
          (a) The Company’s Successors. Any successor to the Company (whether
direct or indirect and whether by purchase, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s business and/or
assets will assume the obligations under this Agreement and agree expressly to
perform the obligations under this Agreement in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession. For all purposes under this Agreement, the term
“Company” will include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this Section
7(a) or which becomes bound by the terms of this Agreement by operation of law.

-8-



--------------------------------------------------------------------------------



 



          (b) Executive’s Successors. The terms of this Agreement and all rights
of Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
     8. Notice.
          (a) General. Notices and all other communications contemplated by this
Agreement will be in writing and will be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of Executive, mailed notices
will be addressed to him or her at the home address which he or she most
recently communicated to the Company in writing. In the case of the Company,
mailed notices will be addressed to its corporate headquarters, and all notices
will be directed to the attention of its President.
          (b) Notice of Termination. Any termination by the Company for Cause or
by Executive for Good Reason or as a result of a voluntary resignation will be
communicated by a notice of termination to the other party hereto given in
accordance with Section 8(a) of this Agreement. Such notice will indicate the
specific termination provision in this Agreement relied upon, will set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and will specify the termination
date. The failure by Executive to include in the notice any fact or circumstance
which contributes to a showing of Good Reason will not waive any right of
Executive hereunder or preclude Executive from asserting such fact or
circumstance in enforcing his or her rights hereunder.
     9. Arbitration. The Company and the Executive each agree that any and all
disputes arising out of the terms of this Agreement, Executive’s employment by
the Company, Executive’s service as an officer or director of the Company, or
Executive’s compensation and benefits, their interpretation and any of the
matters herein released, will be subject to binding arbitration. In the event of
a dispute, the parties (or their legal representatives) will promptly confer to
select a single arbitrator mutually acceptable to both parties. If the parties
cannot agree on an arbitrator, then the moving party may file a demand for
arbitration with the American Arbitration Association (“AAA”) in Santa Clara
County, California, who will be selected and appointed consistent with the
AAA-Employment Dispute Resolution Rules, except that such arbitrator must have
the qualifications set forth in this paragraph. Any arbitration will be
conducted in a manner consistent with AAA National Rules for the Resolution of
Employment Disputes, supplemented by the California Rules of Civil Procedure.
The parties further agree that the prevailing party in any arbitration will be
entitled to injunctive relief in any court of competent jurisdiction to enforce
the arbitration award. The parties hereby agree to waive their right to have any
dispute between them resolved in a court of law by a judge or jury. This
paragraph will not prevent either party from seeking injunctive relief (or any
other provisional remedy) from any court having jurisdiction over the parties
and the subject matter of their dispute relating to Executive’s obligations
under this Agreement and the Company’s form of confidential information
agreement.
     10. Code Section 409A. Notwithstanding anything to the contrary in this
Agreement, if Executive is a “specified employee” within the meaning of
Section 409A of the Code and any final regulations and guidance promulgated
thereunder (collectively “Section 409A”) at the time of

-9-



--------------------------------------------------------------------------------



 



Executive’s termination, and the severance payable to Executive, if any,
pursuant to this Agreement, when considered together with any other severance
payments or separation benefits may be considered deferred compensation under
Section 409A (together, the “Deferred Compensation Separation Benefits”), then
only that portion of the Deferred Compensation Separation Benefits which do not
exceed the Section 409A Limit (as defined herein) may be made within the first
six (6) months following Executive’s termination of employment in accordance
with the payment schedule applicable to each payment or benefit. Any portion of
the Deferred Compensation Separation Benefits in excess of the Section 409A
Limit otherwise due to Executive on or within the six (6) month period following
Executive’s termination will accrue during such six (6) month period and will
become payable in a lump sum payment on the date six (6) months and one (1) day
following the date of Executive’s termination of employment. All subsequent
Deferred Compensation Separation Benefits, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. It is the
intent of this Agreement to comply with the requirements of Section 409A so that
none of the severance payments and benefits to be provided hereunder will be
subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to so comply.
     11. Miscellaneous Provisions.
          (a) Waiver. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.
          (b) Headings. All captions and section headings used in this Agreement
are for convenient reference only and do not form a part of this Agreement.
          (c) Choice of Law. The validity, interpretation, construction and
performance of this Agreement will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).
          (d) Integration. This Agreement, together with the Proprietary
Agreement and the standard forms of Equity Award agreement that describe
Executive’s outstanding Equity Awards, represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral. No waiver,
alteration, or modification of any of the provisions of this Agreement will be
binding unless in a writing and signed by duly authorized representatives of the
parties hereto. In entering into this Agreement, no party has relied on or made
any representation, warranty, inducement, promise, or understanding that is not
in this Agreement. To the extent that any provisions of this Agreement conflict
with those of any other agreement between the Executive and the Company, the
terms in this Agreement will prevail.
          (e) Severability. In the event that any provision or any portion of
any provision hereof becomes or is declared by a court of competent jurisdiction
to be illegal, unenforceable, or

-10-



--------------------------------------------------------------------------------



 



void, this Agreement will continue in full force and effect without said
provision or portion of provision. The remainder of this Agreement shall be
interpreted so as best to effect the intent of the Company and Executive.
          (f) Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.
          (g) Counterparts. This Agreement may be executed in counterparts, each
of which will be deemed an original, but all of which together will constitute
one and the same instrument.

-11-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year set
forth below.

                  COMPANY       FOUNDRY NETWORKS, INC.  
 
               
 
      By:        
 
               
 
      Title:        
 
               
 
               
EXECUTIVE
      By:        
 
               
 
      Title:        
 
               

-12-